ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on March 22nd 2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claims Allowed
3.	Claims 1, 2 and 6-9
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Linderman on January 12th 2022.
The application has been amended as follows: 
-- 1.	An apparatus for manufacturing glass containers comprising:
	a first conveyor that carries multiple rows of glass containers that are not in uniform spaced relationship, 
	a second conveyor that carries a sequence of the glass containers in uniform spaced relationship for subsequent processing;

	a transfer head mounted above the dead plate and the first conveyor and movable between the deadplate and the first conveyor for transferring glass containers from the first conveyor where the glass containers are not in uniform spaced relationship to the deadplate and depositing the containers on the deadplate, the transfer head having uniformly spaced pockets for receiving glass containers in a row on the first conveyor and positioning the containers of the row on the deadplate in uniform spaced relationship, the uniformly spaced pockets of the transfer head being generally V-shaped pockets; and 
	a pusher bar movably mounted over the deadplate for pushing the glass containers deposited on the deadplate by the transfer head onto the second conveyor in uniform spaced relationship, the pusher bar having generally V-shaped pockets that are uniformly spaced to correspond to the pockets of the transfer head for receiving the glass containers and maintaining the uniform spaced relationship of the glass containers when the containers are pushed onto the second conveyor. 
3. (Cancelled)
4. (Cancelled)
5. (Cancelled)
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)

16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled)
24. (Cancelled)
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
29. (Cancelled)
30. (Cancelled)
31. (Cancelled)
32. (Cancelled)
33. (Cancelled)
34. (Cancelled) 
35. (Cancelled)
36. (Cancelled)
37. (Cancelled)
38. (Cancelled)

40. (Cancelled)
--
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Brown (EP 3 009 410 A1) is the most relevant prior art. 
Brown discloses a transfer head (166; Fig. 20) and a pusher bar (216; Fig. 37).
Brown fails to disclose uniformly spaces pockets of the transfer heads being generally V-shaped pockets; and the pusher bar having generally V-shaped pockets that are uniformly spaced to correspond to the pockets of the transfer head.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731